Citation Nr: 0726049	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from 
August 1975 to July 1978, and served in the National Guard 
from September 1980 to August 1989, and in the Army Reserve 
from November 1989 to December 1999.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

As discussed below, this appeal is being remanded so that the 
veteran may be afforded a new hearing.  The hearing may not 
necessarily be held before the same Veterans Law Judge (VLJ) 
who conducted the September 2006 hearing.  If a different VLJ 
conducts the new hearing, the Board's determination of the 
claim will be made by a panel that will include both of the 
VLJs who conducted hearings in this appeal.  38 C.F.R. 
§ 20.707 (the Members of the Board who conduct hearings shall 
participate in making the final determination of the claim).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.  


REMAND

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge in September 2006.  
Unfortunately, VA was unable to obtain a recording of those 
proceedings.  

When a hearing has not been recorded in whole or in part due 
to an equipment failure, the appellant may move for a new 
hearing.  38 C.F.R. § 20.717(a) (2006). By letter dated 
July 17, 2007, the Board informed the veteran of his 
opportunity to have another hearing.  In correspondence 
received at the Board in July 2007, the veteran indicated 
that he wished to appear at another hearing before a VLJ at 
the RO in connection with this appeal.  That motion has now 
been granted.  38 C.F.R. § 20.700 (a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person).  Since the RO schedules travel board hearings, a 
remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the Regional 
Office.  The veteran and his 
representative should be notified of the 
date and the time of the hearing pursuant 
to 38 C.F.R. § 20.704(b).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



